Citation Nr: 1707728	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1977 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision and its accompanying notification letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2010, the Veteran requested a Board hearing.  In March 2016, he was sent notification at the address of record for him at that time that a hearing was scheduled for April 19, 2016; however, the hearing notice was returned undeliverable.  The Veteran did not appear at the hearing, has not requested a new hearing, has not supplied a current mailing address, and has not provided good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2016).

The issues of entitlement to service connection for a right knee disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold service eligibility requirements for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The critical facts in this case, i.e., the dates of the Veteran's active service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies with VA's duty to notify and assist in this case are rendered moot.  See 38 U.S.C.A. § 5103A ; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In making this determination, the Board acknowledges that in April 2016 written argument, the Veteran's representative argued that VA had failed in its duty to assist by not securing the Veteran's service personnel records for the claims file.  The Board further acknowledges that the below remand includes instructions for the development of his service personnel records.  However, such development has no bearing on the issue being decided herein.  As will be explained in greater detail below, the central question to be resolved in the Veteran's claim for nonservice-connected pension benefits is whether he served during a period of war.  As noted, the Veteran's dates of active service are not in dispute.  Therefore, it is not anticipated that any records obtained as a result of the below remand will have bearing on the issue being decided herein.  


Non Service-Connected Pension

The Veteran contends that he is entitled to a nonservice connected pension as a result of his military service.  He asserted that since he had active service, he should be evaluated for nonservice connected benefits.

Under VA regulations, the payment of nonservice connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.  38 U.S.C.A. § 1521 (a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions:  (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 (a)(3).

In this case, the Veteran reports his active duty service dates as July 1977 to August 1977.  See November 2008 VA Form 21-526.  His DD-214 confirms that he served on active duty from July 1977 to August 1977.  Thus, the Veteran did not serve during a period of war.  For clarification, VA regulations establish which dates constitute periods of war.  See 38 C.F.R. § 3.2.  In this case, the Vietnam War era ended May 7, 1975.  The next period of war did not begin until August 1990.

As such, the Board finds that the Veteran does not meet the basic eligibility requirements for non-service connected pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

Accordingly, his claim is denied.

ORDER

Eligibility to nonservice-connected disability pension is denied.


REMAND

Regarding the Veteran's service connection claims for a right knee and low back disorder, it is his contention that he injured his right knee in service, which led to his separation from service.  The Veteran's service personnel records have not been associated with the record.  On remand, such should be completed.  

In July 2016, the Veteran's representative also reported that the Martinsburg VA Medical Center (VAMC) may have records that have an impact on the adjudication of the Veteran's service connection claims.  A remand is thus necessary to obtain these outstanding records.

In addition, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran's service treatment records show treatment for right knee pain, a medical opinion is necessary to adjudicate the service connection claim.

Finally, the Veteran asserts that his lumbar spine disorder is secondary to his right knee disorder.  As such, the issue of entitlement to service connection for a lumbar spine disorder is also remanded as it is inextricably intertwined with the issue of service connection for a right knee disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).
Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's current address.

2.  Secure for the claims file a complete copy of the Veteran's service personnel record.

3.  Seek to obtain treatment records from the Martinsburg VAMC.

4.  If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

5.  After all outstanding records have been obtained (or are determined to be unavailable), schedule the Veteran for a VA examination.  The examiner should determine the current nature and likely etiology of any right knee and/or low back disorder.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a) Is it at least as likely as not (50 percent or great probability) that any current right knee disorder either originated in service or is otherwise etiologically related to the Veteran's service?  

b) Is it at least as likely as not (50 percent or great probability) that any current low back disorder either originated in service or is otherwise etiologically related to the Veteran's service?

c) If it is determined that the Veteran's current low back disorder is not related to his service, is it at least as likely as not (50 percent or greater probability) caused or aggravated by his right knee disorder?  

A complete rationale for any opinion offered should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


